Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.	 
Claim Status
Claims 1-2, 6-14 and 21-29 are pending.
Claims 3-5, 15-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" filed on 10/27/2021 with the “Request for Continued Examination (RCE)” filed on 11/30/2021, have been fully considered, but are moot because the arguments do not apply to new ground of current rejections detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) in view of Koichi Takatsuki et al., (US 2020/0111675 A1, of record, hereinafter Takatsuki) and in further view of Seiji Shimabukuro et al., (US 2020/0006131 A1, of record, hereinafter Shimabukuro).
Regarding claim 1, Hsieh discloses a method for forming a fin field effect transistor device structure, comprising: 
forming a fin structure (fin regions 504 in Fig. 6) over a substrate (102); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

				Hsieh’s Fig. 14, annotated. 
forming a gate structure (108 in Fig. 10) across the fin structure (the 108 is formed by replacing structure 758 across the fin regions 504 in Fig. 7, described in Col. 11, line 47-50); 
growing a source/drain epitaxial structure (106 in Fig. 10/9 epitaxialy-grown described in Col. 12, line 41-44) over the fin structure (504(704) in Fig. 8); 
236 in Fig. 10) surrounding the source/drain epitaxial structure (106); 
forming a contact structure (conductive region 232 in Fig. 11) in the first dielectric layer (236 described in Col. 15, line 60-61) over the source/drain epitaxial structure (106 (106(206)); 
depositing a second dielectric layer (246 in Fig. 12) over the first dielectric layer (236); 
forming a hole (1226 in Fig. 12) in the second dielectric layer (246) to expose the contact structure (232); 
etching (plasma treatment and etching in Fig. 13 described in Col. 18, line 28-43) the contact structure (232) (see “by applying ClF3” below) to enlarge the hole (enlarged 1266*) in the contact structure (232); and 
filling the hole (1266* in Fig. 14) with a conductive material (234), …
Hsieh does not expressly disclose etching the contact structure (232) by applying ClF3 to enlarge the hole (enlarged 1266*) in the contact structure (232); and wherein a bottom portion of the hole (of the 1266*) is wider than a top portion of the hole (of the 1266*).
However, in the same semiconductor device field of endeavor, Takatsuki discloses a tungsten layer 102 with a naturally oxidized tungsten oxide film 102a in a recess or contact hole 113 in Fig. 5A, described in [0057] is etched to remove the naturally oxidized tungsten oxide film 102a and the depth of the contact hole 113 is increased as show in Fig. 5B. Therefore, the tungsten layer is etched, the etching gas can be ClF3 as described in [0066].
Takatsuki’s ClF3 etch gas to etch the Hsieh’s contact structure to enlarge the hole in the contact structure to achieve higher etch selectivity to the silicon oxide film as described in [0046] by Takatsuki.
Hsieh modified by Takatsuki does not expressly disclose wherein a bottom portion of the hole (of the Hsieh’s 1266*) is wider than a top portion of the hole (of the Hsieh’s 1266*).
However, in the same semiconductor device field of endeavor, Shimabukuro discloses second cavities 691 with a recess cavity 691R in a second dielectric material layer 690 in Fig. 6. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Shimabukuro’s Fig. 6, annotated.
The cavities 691 can be via cavities (without wider horizontal portion) including straight edges extending from the top surface of the second dielectric material layer 690 to the bottom surface of the second dielectric material layer 690 described in [0046]. Therefore, the cavities 691 can be the via cavities (without wider horizontal portion) 691p as shown in Fig. 6  to the top surface of the second dielectric material layer 690.  As the result, the recess cavity 691R as a bottom portion of the cavities 691 is wider than a top portion of the extended 691p in Fig. 6. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hsieh’s bottom and top portion sizes of the hole according to Shimabukuro’s teaching to have better contact resistance and reliable contact structure. 
Regarding claim 2, Hsieh modified by (Takatsuki and Shimabukuro) discloses the method for forming the fin field effect transistor device structure as claimed in claim 1, 
wherein the contact structure (Hsieh’s 232) comprises tungsten (W described in Col. 7, line 43-44) and the conductive material (Hsieh’s 234) comprises (different material from 232 described Col. 7, line 45-46).
Hsieh modified by (Takatsuki and Shimabukuro) does not expressly disclose the conductive material (234) comprises ruthenium.
However, Shimabukuro further discloses a metal interconnect structure 686 in Fig. 2/6 can be made of ruthenium Ru as described in [0039]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Shimabukuro’s Ru material since the substitution of a known equivalent for another known equivalent is prima facie case of obviousness. The selection of a known material based on its suitability for its intended use supported a .

Claims 21-24  are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) in view of Seiji Shimabukuro et al., (US 2020/0006131 A1, of record, hereinafter Shimabukuro).
Regarding claim 21, Hsieh discloses a method for forming a fin field effect transistor device structure, comprising: 
forming a fin structure (fin regions 504 in Fig. 6) over a substrate (102); 
forming a gate structure (108 in Fig. 10) across the fin structure (the 108 is formed by replacing structure 758 across the fin regions 504 in Fig. 7, described in Col. 11, line 47-50); 
growing a source/drain epitaxial structure (106 in Fig. 10/9 epitaxialy-grown described in Col. 12, line 41-44) beside the gate structure (108); 
depositing a first dielectric layer (236 in Fig. 10) surrounding and over the source/drain epitaxial structure (106); 
forming a contact structure (conductive region 232 in Fig. 11) in the first dielectric layer (236 described in Col. 15, line 60-61) over the source/drain epitaxial structure (106 (106(206)); 
depositing a second dielectric layer (246 in Fig. 12) over the contact structure (232); 
forming a hole (1226 in Fig. 12) in the second dielectric layer (246) to expose the contact structure (232); 
plasma treatment and etching in Fig. 13 described in Col. 18, line 28-43) to enlarge the hole (1266*) in the contact structure (232); and 
forming a via structure (234, 232) in the hole (1266* in Fig. 14), 
… wherein the via structure (234) has a bottom portion (bottom portion of 234) and a top portion (top portion of 234), the bottom portion has a curved bottom surface and a straight sidewall (the bottom portion of 234 has curved bottom surface and a straight sidewall as shown in Fig. 14), and the bottom portion and the top portion are made of the same material (same material of 234).
Hsieh does not expressly disclose wherein a bottom surface of the via structure (of the 234) is wider than a top surface of the via structure (of the 234).
However, in the same semiconductor device field of endeavor, Shimabukuro discloses second cavities 691 with a recess cavity 691R in a second dielectric material layer 690 in Fig. 6. The cavities 691 can be via cavities (without wider horizontal portion) including straight edges extending from the top surface of the second dielectric material layer 690 to the bottom surface of the second dielectric material layer 690 described in [0046]. Therefore, the cavities 691 can be the via cavities (without wider horizontal portion) including extended straight sidewalls of the pillar cavity 691p as shown in Fig. 6  to the top surface of the second dielectric material layer 690.  As the result, second metal interconnect structures 696 formed in such via cavities can have a bottom surface of foot portion 692 of the second metal interconnect structures 696 is wider than a top surface of expended pillar portion of the second metal interconnect structures 696 (without wider horizontal portion) as shown in Fig. 8.
Hsieh’s bottom and top portion sizes of the via structure according to Shimabukuro’s teaching to have better contact resistance and reliable contact structure. 
Regarding claim 22, Hsieh modified by Shimabukuro discloses the method for forming the fin field effect transistor device structure as claimed in claim 21, 
wherein the contact structure (Hsieh’s 232) and the via structure (Hsieh’s 234) are made different material (Hsieh’s 234 can be different material from 232 described Col. 7, line 45-46).
Regarding claim 23, Hsieh modified by Shimabukuro discloses the method for forming the fin field effect transistor device structure as claimed in claim 21, 
wherein the via structure (Hsieh’s 234 in Fig. 14) comprises a bottom portion surrounding by the first dielectric layer (Hsieh’s 236), and an upper portion surrounding by the second dielectric layer (Hsieh’s 246), wherein a top surface of the bottom portion of the via structure (a top surface of the Shimabukuro’s 692F of 696 in Fig. 8 as modification address in claim 21) is wider than a bottom surface of the upper portion of the via structure (a bottom surface of the Shimabukuro’s pillar portion 692p as addressed in claim 21).  
Regarding claim 24, Hsieh modified by Shimabukuro discloses the method for forming the fin field effect transistor device structure as claimed in claim 23, 
wherein the bottom portion of the via structure (Shimabukuro’s 692F of 696 in Fig. 8 as modification address in claim 23) has straight sidewalls perpendicular to a top a top surface of a Shimabukuro’s first dielectric layer 680).  

Claims 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yun-Yu Hsieh et al., (US 10,083,863 B1, of record, hereinafter Hsieh) in view of Seiji Shimabukuro et al., (US 2020/0006131 A1, of record, hereinafter Shimabukuro) and in further view of Eui-bok Lee, (US 2018/0182856 A1, of record, hereinafter Lee) evidenced by James S. Clarke et al., (US 2019/0214559 A1, of record, hereinafter Clarke).
Regarding claim 25, Hsieh modified by Shimabukuro discloses the method for forming the fin field effect transistor device structure as claimed in claim 23, 
Hsieh modified by Shimabukuro does not expressly disclose wherein the via structure (Hsieh’s 234 in Fig. 14) further comprises a tip portion under the bottom portion (Hsieh’s bottom portion of 234). 
However, in the semiconductor device manufacturing field of endeavor, Lee discloses:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Lee’s Fig. 10, annotated. 
a contact structure in Fig. 10 comprises an upper contact plug 320 (including 326 made of W or Cu described in [0076]), a tip like plug cover layer 230 (can be made of W described in [0073]) under a bottom portion of the upper contact plug 320. The plug cover layer 230 formed in a seam 230S in a lower plug layer 224.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Lee’s plug cover layer (tip) under the bottom portion of the Hsieh’s bottom portion of the via structure to reduce the resistance and increase reliability of electric connection described in [0051] by Lee.
Regarding claim 26, Hsieh modified by Shimabukuro discloses the method for forming the fin field effect transistor device structure as claimed in claim 21, 
Hsieh modified by Shimabukuro does not expressly disclose further comprising bombarding a bottom surface of the hole (of the Hsieh’s 1226 in Fig. 12) after enlarging the hole (Hsieh’s 1266* in Fig. 13) in the contact structure (Hsieh’s 232).  
However, in the same semiconductor device manufacturing field of endeavor, Lee discloses form a recess portion 220R of a lower plug layer 224 in Fig. 7 with etch-back process using N2 or Ar gas described in [0068]. Using the Ar gas is a bombardment as evidenced by Clarke described in [0087]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Lee’s Ar gas bombardment to further make clean curved recess for the Hsieh’s contact structure to improve contact resistance. 
Regarding claim 28, Hsieh modified by (Shimabukuro and Lee) discloses the method for forming the fin field effect transistor device structure as claimed in claim 25, 
wherein the tip portion (Lee’s 230) protrudes in a seam of the contact structure (seam 230S of the Lee’s upper contact plug 320 in Fig. 10).  
Regarding claim 29, Hsieh modified by (Shimabukuro and Lee) discloses the method for forming the fin field effect transistor device structure as claimed in claim 25, 
wherein the tip portion (Lee’s 230 in Fig. 10) has a U-shape (a sharp u-shape).

Allowable Subject Matter
Claims 6-7 and 27 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the 
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 6, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited method for forming the fin field effect transistor device structure as claimed in claim 1, “wherein etching the contact structure comprises using ClF3 in a nitrogen ambient” as recited in Claim 6, in combination with the remaining features of base claim 1.
Regarding claim 7, it is allowed due to its dependency of claim 6.
Regarding claim 27, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited method for forming the fin field effect transistor device structure as claimed in claim 21, “wherein etching the contact structure is performed at a temperature in a range of about 360°C to about 440 °C within a range of about 1 cycle to about 5 cycles, and a pressure of oxygen is in a range of about 1 Torr to about 9 Torr, and a pressure of WF6 is in a range of about 0.1 Torr to about 5 Torr” as recited in Claim 27, in combination with the remaining features of claim 27 and the base claim 21.

Reasons for Allowance
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 8, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method for forming a fin field effect transistor device structure in their entirety (the individual limitations may be found just not in combination with proper motivation). 
Applicant combines the allowable subject matters in claim 6 into the claim 8, the most relevant prior art references (US 10,083,863 B1 to Hsieh in combination of US 2020/0006131 A1 to Shimabukuro, US 2020/0111675 A1 to Takatsuki, US 2018/0182856 A1 to Lee and US 2019/0214559 A1 to Clarke) substantially teach some of limitations in claim 1, but not the limitations of “chemically etching back the contact structure using CIF3 in a nitrogen ambient” recited in claim 1 as indicated in the previous Non-Final Office Action dated on 6/1/2021. Therefore, the claim 8 is allowed.
Regarding claims 9-14, they are allowed due to their dependencies of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/FARUN LU/Primary Examiner, Art Unit 2898